
	
		III
		111th CONGRESS
		1st Session
		S. RES. 277
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2009
			Mr. Sessions (for
			 himself, Mr. Bayh,
			 Mr. Bennett, Mrs. Boxer, Mr.
			 Brownback, Mr. Cardin,
			 Mr. Chambliss, Mr. Cochran, Ms.
			 Collins, Mr. Crapo,
			 Mr. Dodd, Mr.
			 Dorgan, Mr. Feingold,
			 Mrs. Feinstein, Mr. Grassley, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johnson, Mr.
			 Kerry, Ms. Landrieu,
			 Mr. Menendez, Mr. Shelby, Mr.
			 Specter, Mr. Vitter,
			 Mr. Whitehouse, and
			 Mr. Wicker) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2009 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas countless families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 men in the United States will be diagnosed
			 with prostate cancer in his lifetime;
		Whereas prostate cancer is the most commonly-diagnosed
			 non-skin cancer and the second most common cause of cancer-related deaths among
			 men in the United States;
		Whereas in 2009, 192,280 men in the United States will be
			 diagnosed with prostate cancer and 27,360 men in the United States will die of
			 prostate cancer;
		Whereas 30 percent of new diagnoses of prostate cancer
			 occur in men under the age of 65;
		Whereas a man in the United States turns 50 years old
			 approximately every 14 seconds, increasing his odds of developing cancer,
			 including prostate cancer;
		Whereas African-American males suffer a prostate cancer
			 incidence rate up to 65 percent higher than white males and double the prostate
			 cancer mortality rates of white males;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer and the probability that the disease will lead to death, and
			 high cholesterol levels are strongly associated with advanced prostate
			 cancer;
		Whereas if a man in the United States has 1 family member
			 diagnosed with prostate cancer, he has a 1 in 3 chance of being diagnosed with
			 prostate cancer, if he has 2 family members with such diagnoses, he has an 83
			 percent risk, and if he has 3 family members with such diagnoses, he then has a
			 97 percent risk of prostate cancer;
		Whereas screening by both a digital rectal examination and
			 a prostate-specific antigen blood test can detect the disease in its early
			 stages, increasing the chances of surviving more than 5 years to nearly 100
			 percent, while only 33 percent of men survive more than 5 years if diagnosed
			 during the late stages of the disease;
		Whereas there are no noticeable symptoms of prostate
			 cancer while it is still in the early stages, making screening critical;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatments; and
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of men and preserving and protecting families: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2009 as National Prostate Cancer Awareness
			 Month;
			(2)declares that
			 steps should be taken—
				(A)to raise
			 awareness about the importance of screening methods for, and treatment of,
			 prostate cancer;
				(B)to increase
			 research funding that is commensurate with the burden of the disease so that
			 the screening and treatment of prostate cancer may be improved, and so that the
			 causes of, and a cure for, prostate cancer may be discovered; and
				(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)calls on the
			 people of the United States, interested groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, their families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
